Frick, J.,
delivered the opinion of this court.
In the petition filed in this cause, before the orphans court of Washington county, by Crookskanks, the appellee, it is alleged, that the negro William Patterson, the appellant, being bound by bill of sale to serve said Crookskanks for a term of years, before the expiration of said term, absconded from him, by which for a long space of time he lost the services of said negro; and that having recently arrested and recovered him, he had brought him before the orphans court of the county, that under the provisions of the act of 1845, ch. 108, he might have the term of service of said negro extended, so as to indemnify him for the loss sustained by bis absconding.
The said negro Patterson appears by attorney in said court, and by his answer, denies the matters charged in the petition.
To prove the title to the service of the appellant, a bill of sale from Joseph Pord to John Crookskanks, both of Baltimore county, dated the 10th of February 1832, is produced, by which the said negro V/ittiam Patterson, is sold to the said Crookskanks, for a term of years, to expire on the 1st of January 1844. And between them, it is further covenanted in the bill of sale, that at the expiration of that time, the said negro is to be liberated, manumitted and forever set free.
This bill of sale is acknowledged before Matthew Murray, a justice of the peace of the city of Baltimore; and as appears by the record, has never been recorded.
It further appears by a power of attorney, filed as part of the record, that the appellee constituted a certain William, Crook-shanks his agent and attorney, to fde the petition in this cause; and both the appellee and his agent are therein described as residents of the city of Baltimore.
On the hearing of this petition and answer before the orphans court of Washington county, that court ordered the term of service of said negro to be extended for eight years ensuing, with discretion to the appellee to sell him for that, period, in or out of the State of Maryland. And from this order, the said negro Patterson,, has appealed to this court.
*214The principal ground of appeal, and one which is, of itself, decisive of this case, is the objection, that the orphans court of Washington county, had no jurisdiction in the cause. By the act of 1845, ch. 105, the several orphans courts in the State are authorized, “upon application of any owners of any slaves, for a term of years, on proof that the slave is in the habit of running away, to extend the term of service of such slave, and give the owner a right to sell him in or out of the State, as effectually, and in the same manner, as the county courts now have, under the act, to which this is a supplement.” The act of 1833, ch. 224, to which the above act is the supplement, in the 4th section declares, that “upon application of any master or mistress, or other person legally authorized by such master or mistress, to the county court of the county, where such master, mistress or their agent may reside, it shall be lawful for such court to grant an order for the sale,” &c.
Construing the supplement in connection with the original act, it is apparent, that no jurisdiction is given, either to the county courts or the orphans courts, unless the master, mistress or agent resides in the county. The supplement standing alone is inoperative. The power there given is limited, and can only be used in reference to the original act. It is to be used in the same manner, and of course, only to the saíne extent, as it is applied in the county courts. As “effectually,” and to the extent, that the county courts may use this power; to that limit, it is permitted to the orphans courts. This limitation is written on the face of the acts, which have for their object, to give to each of these courts, a concurrent jurisdiction over the subject matter, where the parties claiming, or their agent, reside within the limits of the county. Any other construction would conflict with the whole judicial system of the State; and in a class of cases of frequent occurrence, would give to every orphans court, an expansion of jurisdiction, only limited by the boundaries of the State. This cannot be intended or assumed, as the interpretation of these acts. The master, mistress, or agent, must reside in the county where the application is made; and the residence of neither master or agent, as this record indicates, being within Washington *215county, the orphans court there, had no jurisdiction over the subject matter of tins appeal, and therefore erred in assuming it.
But it is said this appeal is coram non judice; that the bill of sale from Ford to Crookshanks, providing for the freedom of the negro after January 1844, if intended to operate as a deed of manumission, is void, because it was not recorded according to law; and besides, was not acknowledged before a justice of the peace of the county, where the parties resided; they being described as of Baltimore county, while the magistrate purports to act in and for .Baltimore city.
The instrument thus, for the purposes of this manumission, being a nullity, the negro remains a slave, and in that character, it is contended, he has no status in court.
But how does this allegation consist with the conduct and course of the appellee, in this proceeding? He first arraigns him before the court as a freeman, and then to drive him from his rights and his defence as such, he invokes the instrument of his title, and its defective execution, to convert him into a slave. In the court below, he attains the object of his petition by representing him to be free, and procures a sentence of prolonged servitude against him. In this court, where the negro resorts to the remedy open to him, alike with every freeman, his appeal is to be estopped by the alleged taint of slavery, and his consequent exclusion from a legal status in court. If a slave, the whole proceeding against him under this act of Assembly in Washington county court, or any other court, is illegal and a nullity. It is a solecism to say, that as a slave, his term of service can be prolonged or extended. The law, in its express terms, and from its professed object can have no reference to a slave. The orphans court of Washington county, did not profess to deal with Patterson in that character, and the very sentence imposed by them, denies it, by adding to the previous limited term of his servitude.
In any aspect of the case as presented to us, we do not feel at liberty to leave out of it, the prominent fact stated in the petition, that the negro was only bound to serve until January 1844; for, without this fact of limited bondage, the appellee had *216no case under the act of Assembly. It does not then comport with that allegation to insist now, that he is a slave, and as such must be turned out of court. The appellee brought him before the court, admitting the expiration of his term of service, but claiming indemnity for the portion of that service lost by his absconding. Upon this allegation, and the traverse of it in his answer, in the orphans court below, he is tried. Before that court, the appellee gave him the standing he now maintains here, and it is no part of our duty to disturb it. From the view before expressed on the first branch of the case, we are not called upon to pronounce upon any other point discussed in the cause. The forum selected by the appellee has no jurisdiction in the case, and their decision must be reversed.
judgment reversed.